      Case 1:11-cr-00184-DHB-BKE Document 98 Filed 04/23/20 Page 1 of 3

                                                                                  FILED
                                                                         U.S. DISJRICT COURT
                       IN THE UNITED STATES DISTRICT COURT                   AUGUSTA OIV.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION                      20 APR 23 PH 3^ 16

                                                                     CLERK
UNITED STATES OF AMERICA                    *                                 SO.DiST.
                                            'k


       V.                                   *         OR 111-184
                                            *



WALTER DONTA GETER                          *




                                         ORDER




       Defendant Walter Donta Geter has filed an "emergency motion"

seeking "early release" under 18 U.S.C. § 3582(c) and the First

Step Act.        Defendant cites "this time of crisis" which the Court

presumes is referencing the current COVlD-19 pandemic.

       Section         3582(c)(1) (A),     commonly       referred       to      as      the

"compassionate release" provision, provides a narrow path for a

defendant in "extraordinary and compelling circumstances" to leave

prison early.          Prior to the First Step Act, only the Director of

the    Bureau      of     Prisons    ("BOP")      could    bring     a    motion         for

compassionate release under this statute.                 However, Section 503(b)

of the First Step Act amended § 3582(c)(1)(A) to permit a defendant

to bring a motion for compassionate release after either exhausting

administrative rights to appeal the BOP's failure to bring such a

motion      or   the     passage    of   thirty    days    from    the    defendant's

unanswered request to the warden for such relief.                        18 U.S.C. §
      Case 1:11-cr-00184-DHB-BKE Document 98 Filed 04/23/20 Page 2 of 3



3582(c)(1)(A).          In this case, Defendant's emergency motion does

not show that he has complied with this process; his motion is

therefore premature.

        Moreover, the Court is constrained to follow the applicable

policy     statements         issued        by     the     United         States        Sentencing

Commission      in    consideration          of    compassionate          release.            See    18

U.S.C. § 3582(c) (1)(A).              The existing policy statement, U.S.S.G.

§     1B1.13,    provides          that    in     addition          to    the    existence           of

extraordinary         and    compelling          reasons,        the     defendant       must       not

present     a    danger      to    the     safety     of      any    other      person     or       the

community.       Application Note 1 lists three specific examples of

extraordinary and compelling reasons to consider reduction of a

defendant's sentence under § 3582(c)(1)(A): (1) medical condition;

(2) advanced age; and (3) family circumstances. Id. n.1(A)-(C).

Defendant       has   not    met    the    specific criteria              for     any    of    these

categories.           The    application          note     also     provides       a    catch-all

category: "As determined by the Director of the Bureau of Prisons,

there    exists       in     the    defendant's          case       an    extraordinary             and

compelling       reason      other        than,    or    in      combination        with,"          the

aforementioned three categories.                        Id.   n.l(D)      (emphasis added).

The    Court    has    not    been    made       aware     that     the    BOP    Director          has


sanctioned Defendant's early release.                         In short, the Court must

also    deny    Defendant's         motion      for     compassionate           release    on the

merits     because      he    does        not     meet     the      specific       examples         of
   Case 1:11-cr-00184-DHB-BKE Document 98 Filed 04/23/20 Page 3 of 3



extraordinary and compelling reasons and the Director of the BOP

has not determined that circumstances outside of these examples

exist to afford him relief.


       Upon the foregoing, Defendant Walter Donta Geter's emergency

motion for early release (doc. no. 97) Is hereby DENIED.

       ORDER ENTERED at Augusta, Georgia, this             day of April,

2020




                                       UNITED STATjES DISTRICT JU
